Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/392,369 filed on September 26, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “SEMICONDUCTOR PACKAGE COMPRISING PLURALITY OF BUMPS AND FABRICATING METHOD”.

Election/Restrictions
5.	Applicant's election with traverse of claims 1-11, Group I (device claims) in the reply filed on 09/26/2022 is acknowledged.
6.	Claims 12-20 are cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device claims, there being no allowable generic or linking claim.
7.	Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2022. The applicant stated reason (s) on traversal “...the examination of the various claims would be similar” which is not found as persuasive. Because the device and method are two different inventions and differ from each other, comprises different drawing structures/claims that impose burden to the examiner for creating different search strategies; searching various CPC symbols, US classes/sub-classes, non-patent language (NPL) and text searches that requires extra amount of search time. Therefore, the remark with respect to the restriction requirement was not found not persuasive, and the requirement is still deemed proper and is therefore made FINAL.
 
Claim Objections
8.	Claims 1-4, 9-11 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make clarifications and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined/crossed out:
Claim 1. (As amended) A semiconductor package, comprising:
3a chip having a plurality of pads and an active surface having a first 4area and a second area, wherein the second area surrounds the first area and the plurality of 5pads are formed on the first area;
6a plurality of first bumps respectively formed on the plurality of pads on the first area, 7wherein each first bump has a first surface departed away from a 8corresponding pad;
9a plurality of second bumps formed on the second area, wherein each 10second bump is formed in a step-shape and has a first layer and a second layer 11from top to bottom, a size of the first layer differs from a size of the second 12layer, and the first layer has a second surface departed away from the chip;
13an encapsulation encapsulating the chip, the plurality of first bumps and the plurality of second 14bumps, wherein the first surface of the plurality of first bumps, the second surface of the plurality of 15second bumps and a third surface are coplanar to form a flat plane; and
16a redistribution layer formed on the flat plane and electrically 17connected to the plurality of first bumps.

Claim 182. (As amended) The semiconductor package as claimed in claim 1, wherein a width 19of the first layer of each of the plurality of second bumps is substantially equal to a width 20of the plurality of first bumps.

Claim 18213. (As amended) The semiconductor package as claimed in claim 1, wherein a width 22of the first layer of each of the plurality of second bumps is larger than a width of the 23second layer.

Claim 18244. (As amended) The semiconductor package as claimed in claim 2, wherein the width 25of the first layer of each of the plurality of second bumps is larger than a width of the second layer.

1	710Claim 18139. (As amended) The semiconductor package as claimed in claim 6, further comprising 14a protection layer formed on the fourth surface of the encapsulation and the 15rear surface of the chip.

Claim 181610. (As amended) The semiconductor package as claimed in claim 5, further 17comprising a metal wiring layer formed on the first area and electrically 18connected to the plurality of first bumps.

Claim 181911. (As amended) The semiconductor package as claimed in claim 6, further 20comprising a metal wiring layer formed on the first area and electrically 21connected to the plurality of first bumps.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Hsu et al. (US 2018/0190594 A1).
Regarding independent claim 1, Hsu et al. teaches a semiconductor package (20, Fig. 2), comprising:
3a chip (120, para [0031]) having a plurality of pads (122 called chip pads) and an active surface (upper surface) having a first 4area (middle area- see the annotated figure below) and a second area (side area- see the annotated figure below), wherein the second area surrounds the first area and the plurality of 5pads (122) are formed on the first area;
6a plurality of first bumps (124: in the middle area, see the annotated figure below) respectively formed on the plurality of pads (122) on the first area, 7wherein each first bump (124: middle) has a first surface (upper surface) departed away from a 8corresponding pad (122);
9a plurality of second bumps (124: 124: side bumps as annotated in the figure below) formed on the second area, wherein each 10second bump (124) is formed in a step-shape (see Fig. 2, wherein top portion of 124 wider than the bottom portion of 124) and has a first layer (top portion of 124) and a second layer (bottom portion of 124) 11from top to bottom, a size of the first layer (wider) differs from a size of the second 12layer (less wide), and the first layer (top portion of 124) has a second surface (upper surface) departed away from the chip (120);
13an encapsulation (130, para [0031]) encapsulating the chip (120), the plurality of first bumps (124: middle) and the plurality of second 14bumps (124 side area), wherein the first surface of the plurality of first bumps (124: middle), the second surface of the plurality of 15second bumps (124: side area) and a third surface (upper surface of the encapsulation layer 130) are coplanar (see Fig. 2) to form a flat plane (flat surface); and
16a redistribution layer (140, para [0028]) formed on the flat plane and electrically 17connected to the plurality of first bumps (124: middle).

    PNG
    media_image1.png
    466
    817
    media_image1.png
    Greyscale

Regarding claim 2, Hsu et al. teaches wherein (20, Fig. 2), a width 19of the first layer (top portion of 124: side area) of each of the plurality of second bumps (124: side bumps as annotated in the figure above) is substantially equal to a width 20of the plurality of first bumps (124: middle).
Regarding claim 3, Hsu et al. teaches wherein (20, Fig. 2), 21a width 22of the first layer (top portion of 124) of each of the plurality of second bumps (124: side bumps as annotated in the figure above) is larger than a width of the 23second layer (bottom portion of 124).
Regarding claim 4, Hsu et al. teaches wherein (20, Fig. 2), 24the width 25of the first layer (top portion of 124) of each of the plurality of second bumps (124: side bumps) is larger than a width of the second layer (bottom portion of 124).
1	
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2018/0190594 A1) as applied to claim 3 above, and further in view of Hsu et al. (US 2018/0076157 A1).
Regarding claim 5, Hsu et al./594 teaches all of the limitations of claim 3 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), the encapsulation (130) further has a fourth surface (bottom surface) opposite to the third surface (upper surface).
Hsu et al./594 is explicitly silent of disclosing wherein, the 3fourth surface of the encapsulation and a rear surface of the chip is coplanar.
Hsu et al./157 teaches wherein (Fig. 1G), the 3fourth surface (bottom surface) of the encapsulation (112) and a rear surface (bottom surface) of the chip (106) is coplanar (aligned on the same plane, see Fig. 1G).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsu et al./157, in order to protect the chip effectively, make process simplification, and thus saving manufacturing costs.
Regarding claim 6, Hsu et al./594 teaches all of the limitations of claim 4 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), the encapsulation (130) further has a fourth surface (bottom surface) opposite to the third surface (upper surface).
Hsu et al./594 is explicitly silent of disclosing wherein, the 3fourth surface of the encapsulation and a rear surface of the chip is coplanar.
Hsu et al./157 teaches wherein (Fig. 1G), the 3fourth surface (bottom surface) of the encapsulation (112) and a rear surface (bottom surface) of the chip (106) is coplanar (aligned in the same plane, see Fig. 1G).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsu et al./157, in order to protect the chip effectively, make process simplification, and thus saving manufacturing costs.
Regarding claim 7, Hsu et al./594 and Hsu et al./157 teach all of the limitations of claim 5 from which this claim depends.
Hsu et al./594 is explicitly silent of disclosing wherein, 7the 8redistribution layer is a fan-out redistribution layer or a fan-in redistribution 9layer.
Hsu et al./157 teaches wherein (100, Fig. 1G), 7the 8redistribution layer (114, see Fig. 1F) is a fan-out redistribution layer (fan-out package structure, para [0026]) or a fan-in redistribution 9layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Hsu et al./157, while forming the redistribution layer over the semiconductor device of Hsu et al./594, and modify, in order to attain an improved electrical and a thermal performance of the package structures 100 (para [0026]).
Regarding claim 8, Hsu et al./594 and Hsu et al./157 teach all of the limitations of claim 5 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), 10further 11comprising a protection layer (160, para [0030]) formed on the fourth surface (bottom surface) of the encapsulation (130) 12and the rear surface of the chip (120).
Regarding claim 9, Hsu et al./594 and Hsu et al./157 teach all of the limitations of claim 6 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), 13further comprising 14a protection layer (160, para [0030]) formed on the fourth surface (bottom surface) of the encapsulation (130) and the 15rear surface of the chip (120).
Regarding claim 10, Hsu et al./594 and Hsu et al./157 teach all of the limitations of claim 5 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), 16further 17comprising a metal wiring layer (144, para [0025]) formed on the first area (middle) and electrically 18connected to the plurality of first bumps (124: bumps in the middle/first area).
Regarding claim 11, Hsu et al./594 and Hsu et al./157 teach all of the limitations of claim 6 from which this claim depends.
Hsu et al./594 teaches wherein (20, Fig. 2), 19further 20comprising a metal wiring layer (144, para [0025]) formed on the first area (middle) and electrically 21connected to the plurality of first bumps (124: bumps in the middle/first area).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819